DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Disposition of Claims
Claims 22, 29-34, 36, 39-40 and 42-44 are pending in the application.  Claims 1-21, 23-28, 35, 37-38 and 41 have been cancelled.  Claims 31-34, 36, 39-40 and 42 are withdrawn from consideration due to Applicant’s elections. 
The amendment to claims 22, filed on 10/1/2021, has been entered in the above-identified application.

		
	
Claim Rejections - 35 USC § 102 or 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  

Claims 22, 29 and 44 are rejected under pre-AIA  35 U.S.C. 102(b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Ping (CN 102718529 A, see the attached machine translation).       

Regarding claims 22 and 44, Ping teaches a method for preparing a ceramic composite material using natural aluminosilicate mineral raw materials ([0002]).  Ping teaches that the ceramic composite is composed of a matrix phase and reinforcement phase, wherein the matrix phase is mainly composed of quartz, feldspar and a small amount of glass phase and pore phase, and wherein the reinforcement phase is refined corundum, imported corundum fiber and wherein reinforcements made of at least one metal oxide or metalloid oxide appear in one or several forms selected from particles and fabrics of fibers, and wherein said particles are selected from long fibers and short fibers or whiskers, as claimed) ([0025]).  Ping also teaches that (in the method of preparation) barium carbonate participates in the synthesis reaction of SiO2, Al2O3, and BaO to form BaAl2Si2O8 monoclinic barium feldspar (BAS of monoclinic structure as claimed) ([0066]).

With regard to the claimed limitation, “wherein the composite material is free of cracks, and no differential expansion leading to cracks occurs within the composite material,” Ping teaches that the fibrous mullite is combined with the granular corundum, cristobalite, and feldspar ceramic matrix by strong grain boundary force ([0064]).  Ping also teaches that the fiber reinforced phase, the particle phase and the pore phase have good stress compatibility ([0065]).

In addition, or in the alternative, the examiner notes that applicant has provided at paragraphs [0048]-[0052] of applicant’s published specification (US 2015/0299052) specific structural examples which provide the structure and properties claimed.  The examiner notes that the composition of Ping is the same as or substantially similar to that disclosed by applicant.  Thus, it is the position of the Office that the composition of Ping would have the claimed property as the same compound necessarily has the same properties.  In the alternative, it would have been obvious to one having ordinary skill in the art at the time of the invention to have expected that the claimed properties would be so provided, as Ping teaches similar materials as the claimed structure, and as the properties cannot be separated from the materials.  Thus, absent an objective showing to the contrary, the examiner expects the compositions taught by Ping to have the claimed properties.  

Regarding claim 29, Ping teaches that the composition ratio of the material (weight %) is: reinforcement phase 5-15%, matrix phase 85-95% ([0025]).

Claim Rejections - 35 USC § 103


Claims 22, 29-30 and 44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Talmy et al. (US Patent No. 5,538,925), with evidence from Dumitrescu (“Influence of chelating/fuel agents on the structural features, magnetic and dielectric properties of Ni ferrite”) in view of Gadkaree (US Patent No. 4,992,318).       

Regarding claims 22, 29 and 44, Talmy teaches a Si3N4 reinforced aluminosilicate ceramic composite made from (A) about 5 to about 40 weight percent of Si3N4 reinforcement material, (B) from about 15 to about 35 weight percent of the recrystallization products formed from a molten glass composed of Al2O3 and an alkaline earth oxide selected from the group consisting of BaO, SrO, and mixtures thereof, and SiO2, and (C) the remainder of the composite being monoclinic BaO.Al2O3.2SiO2 (BAS), monoclinic SrO.Al2O3.2SiO2 (SAS), or a monoclinic solid solution of BAS and SAS (a matrix consisting of at least one aluminosilicate, wherein the matrix is made of barium aluminosilicate (BAS), and wherein the BAS in majority by mass comprises BAS of hexagonal structure or comprises BAS of monoclinic structure, as claimed) (Abstract).  Talmy also teaches that the preferred range for monoclinic BAS, SAS, or mixtures thereof is from 25 to 80 weight (Abstract and col. 4 lines 48-54).
 Talmy further teaches that, during cooling, the molten glass of (B) crystallizes, producing monoclinic BaO.Al2O3.2SiO2 (BAS), monoclinic Sr0.Al2O3.2SiO2 (SAS), or monoclinic BAS+SAS solid solutions, and other recrystallization products such as 3Al2O3.2SiO2 (i.e. mullite) (reinforcements made of at least one metal oxide or metalloid oxide appearing in one or several forms selected from particles and fabrics of fibers, as claimed) (see col 5 lines 29-47).  

With regard to the claimed limitation “wherein the composite material is free of cracks,” Talmy teaches that, with the molten glass, pressureless sintering produces Si3N4 reinforced monoclinic BAS, SAS, or BAS+SAS solid solution composites of low porosity (generally less than 1%) (col. 2 lines 49-52).  

With regard to the claimed limitations “no differential expansion leading cracks occurs within the composite material,” the examiner notes that applicant has provided at paragraphs [0048]-[0052] of applicant’s published specification (US 2015/0299052) specific structural examples which provide the structure and properties claimed.  The examiner notes that the composition of Talmy discussed above is the same as or substantially similar to that disclosed by applicant.  Thus, it is the position of the Office that the composition of Talmy would have the claimed property as the same compound necessarily has the same properties.  In the alternative, it would have been obvious to one having ordinary skill in the art at the time of the invention to have expected that the claimed properties would be so provided, as Talmy teaches similar materials as the claimed structure, and as the properties cannot be separated from the materials.  Thus, absent an objective showing to the contrary, the examiner expects the compositions taught by Talmy to have the claimed properties.  

However, Gadkaree teaches that it is known to incorporate inorganic whiskers or chopped fibers in ceramic matrix materials utilized for the fabrication of ceramic matrix composites in order to increase the microcrack yield point of the matrix (col. 1 lines 35-43).  Gadkaree also teaches a novel ceramic matrix composition and teaches that refractory inorganic fibers useful for ceramic matrix reinforcement, including fibers of carbon, alumina, B4C, BN, zircon, mullite, spinel or silicon nitride, may also be used (col. 4 lines 43-50).  Gadkaree teaches that refractory inorganic fibers useful for ceramic matrix reinforcement, 

It would have been obvious to one having ordinary skill in the art at the time of the invention to have included the mullite and/or Al2O3 particles in the celsian and hexcelsian matrices of Talmy in the form of fibers and/or whiskers in order to obtain ceramic matrix composites with an increased microcrack yield point and/or increased toughness, particularly as Gadkaree teaches that this is known (see col. 1 lines 35-43, col. 2 lines 17-29, col. 3 lines 58-64, and col. 4 lines 43-56).

Regarding claim 30, Talmy remains similarly as applied above to claim 22.    

With regard to the claimed limitation of “a dense material with a density from 80% to 100% of a theoretical density of said material,” Talmy teaches that, with the molten glass, pressureless sintering produces Si3N4 reinforced monoclinic BAS, SAS, or BAS+SAS solid solution composites of low porosity (generally less than 1%) (col. 2 lines 49-52).  As evidenced by Dumitrescu, porosity (P) = (ρx – ρ)/ρx, where ρx is density calculated by XRD (theoretical density) and ρ is apparent density (see equations 4 and 6).  Thus, as calculated by the examiner, Talmy’s porosity of less than 1% corresponds to a density ratio ρ/ρx of more than 99% (i.e. 1 - porosity = 1 - 0.01 = 0.99).  





Claims 22, 29-30 and 43-44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lopez-Cuevas et al. (“Effect of Milling Time on the Physical and Mechanical .    

 Regarding claims 22 and 43-44, Lopez-Cuevas teaches four Celsian (Ba0.75Sr0.25Al2Si2O8) / Mullite (Al6Si2O13) composites synthesized from coal fly ash (Abstract).  Lopez-Cuevas teaches that Table 1 gives a summary of the effect of milling time and treatment temperature on the phase compositions determined by XRD for the synthesized Celsian/Mullite composites (end of page 45).  The examiner notes Lopez-Cuevas discloses the following Key for Table 1: C = monoclinic Ba0.75Sr0.25Al2Si2O8 (Celsian), H = hexagonal Ba0.75Sr0.25Al2Si2O8 (Hexacelsian), M = Mullite, BA = BaAl2O4, A = Al2O3, and t = traces.  With regard to claim 43, Table 1 of Lopez-Cuevas discloses phase compositions such as M,H,C,A (Table 1 and Fig. 3).  With regard to claim 44, Table 1 of Lopez-Cuevas discloses phase compositions such as C,M,At,BAt, C,M,H,A, C,M,A, C,A,M, C,M,H,At, C,M,H, M,C,H,At, M,C,H,A, M,C,At, C,M,At, M,C,A and M,C,A,Ht (Table 1 and Fig. 3).    

With regard to the claimed limitation, “wherein the composite material is free of cracks, and no differential expansion leading to cracks occurs within the composite material,” Lopez-Cuevas shows, in embodiments (i.e. at 1h milling times), SEM micrographs of composites (Fig. 3).  Lopez-Cuevas teaches that observation on the SEM reveals the absence of a substantial amount of cracks in the analyzed samples.     

In addition, or in the alternative, the examiner notes that applicant has provided at paragraphs [0048]-[0052] of applicant’s published specification (US 2015/0299052) specific structural examples which provide the structure and properties claimed.  The examiner notes that the composition of Lopez-Cuevas is the same as or substantially similar to that disclosed by applicant.  Thus, it is the position of the Office that the composition of Lopez-Cuevas would have the claimed property as the same compound necessarily has the same properties.  In the 

Lopez-Cuevas does not explicitly disclose wherein the particles (e.g. the mullite and Al2O3 particles) are selected from long fibers and short fibers or whiskers.

However, Gadkaree teaches that it is known to incorporate inorganic whiskers or chopped fibers in ceramic matrix materials utilized for the fabrication of ceramic matrix composites in order to increase the microcrack yield point of the matrix (col. 1 lines 35-43).  Gadkaree also teaches a novel ceramic matrix composition and teaches that refractory inorganic fibers useful for ceramic matrix reinforcement, including fibers of carbon, alumina, B4C, BN, zircon, mullite, spinel or silicon nitride, may also be used (col. 4 lines 43-50).  Gadkaree teaches that refractory inorganic fibers useful for ceramic matrix reinforcement, including fibers of carbon, alumina, B4C, BN, zircon, mullite, spinel or silicon nitride, may also be used (col. 4 lines 51-56).

It would have been obvious to one having ordinary skill in the art at the time of the invention to have included the mullite and/or Al2O3 particles in the celsian and hexcelsian matrices of Talmy in the form of fibers and/or whiskers in order to obtain ceramic matrix composites with an increased microcrack yield point and/or increased toughness, particularly as Gadkaree teaches that this is known (see col. 1 lines 35-43, col. 2 lines 17-29, col. 3 lines 58-64, and col. 4 lines 43-56).

Regarding claim 29, Lopez-Cuevas teaches that the nominal Celsian/Mullite weight ratios studied are 80/20, 60/40, 40/60 and 20/80 (Abstract).

Regarding claim 30, Lopez-Cuevas teaches examples of relative densities within the claimed range (see Equation (1) and Tables 2-5).  Lopez-Cuevas teaches also teaches examples of porosities such as ~11% and ~9%, which the examiner notes would correspond to relative densities within the claimed range (bottom of page 48).





	
	
Response to Arguments
Applicant's arguments filed 10/1/2021 have been fully considered but they are not persuasive. 
Applicant contends that Ping does not teach or suggest any actual direct link between the properties of Ping (namely, strong boundary force and good stress compatibility), and the Claim 22 element, "wherein the composite material is free of cracks, and no differential expansion leading to cracks occurs within the composite material.”  In this regard, applicant contends that the matrix phase of Ping's material does not consist of feldspar, that the chemical formula for feldspar (Ba,Ca,Na,K,NH4)(Al,B,Si)4O8, is different from the formula for BAS (BaAl2Si2O8) as recited in Applicant’s claim 22, and that a matrix of feldspar is not understood as actually being formed.
Regarding this contention, in the examiner’s view, Ping’s teaching of properties such as strong boundary force and good stress compatibility between the reinforced phase and the particle phase suggests that both intergranular fracture (cracking) and differential expansion 2Si2O8 monoclinic barium feldspar, which is BAS of monoclinic structure as claimed.  In addition, the examiner notes that quartz and cristobalite are both forms of silica, and corundum is a form of alumina.  Ping further teaches that the main source of mullite fiber is the reaction of SiO2 and Al2O3 at high temperature to form mullite ([0066]).  The examiner notes that these are examples of metal oxide reinforcements as disclosed by applicant.  



Conclusion

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Worrell whose telephone number is (571)270-7728.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Kevin Worrell/Examiner, Art Unit 1789                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786